Monks, J.
— Appellant filed a supplemental petition under §5629 Burns 1901, §4279 Horner 1901, to what was known as the Place ditch proceeding, making the English Lake Land Company and George Schoonover and forty-two other persons parties thereto. Notice of said supplemental petition was given to the nonresident landowners by posting, and to the resident landowners by copy or reading, as required by §5624 Burns 1901, §4274 Horner 1901. Afterwards said supplemental petition was dismissed by the court as an entirety on the motion of the English Lake Land Company, and a final judgment was rendered against appellants.
It is insisted that “this court has no jurisdiction to determine this appeal on its merits because all the parties brought into court by said supplemental petition, forty-four in number, have not been made appellees on this appeal and served with notice.” It is true that only two of said parties, the English Lake Land Company and George Schoonover, have been made appellees in this court. The court dismissed said supplemental petition as to all the *373forty-four parties named therein as parties adverse to appellants. The other coparties with the English Lake Land Company and George Schoonover in the court helow were adverse parties to appellants, the same as the said appellees, the English Lake Land Company and Schoonover, and should have been made co-appellees with them in this court, and served with notice of the appeal. Hutts v. Martin, 141 Ind. 701; Moore v. Franklin, 145 Ind. 344, 346, 347; Bozeman v. Cale, 139 Ind. 187; Ex parte Sullivan, 154 Ind. 440; National, etc., Assn. v. Huntsinger, 150 Ind. 702; Capital National Bank v. Reid, 154 Ind. 54; McClure v. Shelburn Coal Co., 147 Ind. 119; North v. Davisson, 157 Ind. 610; Garside v. Wolf, 135 Ind. 42.
It is clear that unless all the parties adverse to appellants in the court below who were affected by the judgment are made appellees in this court, the case can not be determined upon its merits. McClure v. Shelburn Coal Co., 147 Ind. 119, 122, and cases cited.
Appeal dismissed.